Mr. Justice Scott delivered the opinion of the Court: The contention is whether defendant, under the facts as they appear in the record, about which there is no controversy, could rightfully redeem the property from the execution sale to Gallup. That question is definitely settled by the former decisions of this court, against the position taken by complainant. When the redemption was made from the former execution sale by the junior judgment creditor, a period of twelve months, but not .fifteen months, from this sale to Gallup had expired. No one claiming to own the property had redeemed the property in the mode provided in the statute. Had the title remained in the judgment debtor, Chase, it would, doubtless, be conceded his right to redeem had been barred by the lanse of time. Complainant was assignee of Chase, having succeeded to the title that was in him, and, therefore, stood in the shoes of the judgment debtor, with the same right, but no others, to redeem the property from the execution sale on the judgment in favor of Gallup. His right to redeem, as well as that of his grantor, was barred after the lapse of twelve months from the date of the sale. It is apprehended it can make no possible difference whether complainant became the owner of the title that was in the judgment debtor before or after the execution sale. In either case his rights are precisely the same. Failing to redeem the property within twelve months from the date of the sale, he would be forever barred that privilege; and any judgment creditor of the former owner, by electing to do so within three months after the expiration of twelve months, could redeem the property from the former execution sale on the conditions and terms provided in the statute. That is precisely what defendant did in this case, and having acquired a title in that way no reason is perceived why it should not prevail. The only thing suggested against it is, that prior to the expiration of twelve months from the sale of the property on the execution issued on the judgment in favor of Gallup against Chase, complainant had purchased, the certificate of sale from Gallup and took an assignment of it to himself; and the argument is, that any payment of the Gallup claim, without reference to the mode of doing it, relieved the property from the lien which the judgment created upon it. The former decisions of this court present a full and complete answer to the position taken, and it is not necessary now to restate the reasons that led to the conclusions reached. Lloyd v. Karnes, 45 Ill. 62; McRoberts v. Conover, 71 id. 524. It is definitely settled, in the cases cited, that taking an assignment of the certificate of sale, although to a party entitled to redeem, is not a redemption of the property, under the statute; and any one having a judgment against the debtor whose property was sold may redeem from such sale within the period limited by the statute, on complying - with its terms. The correctness of the decisions referred to is nob questioned, but an effort is made to distinguish the case at bar on the ground complainant became assignee of the title that was in the judgment debtor before any sale of the property was made on the judgment that was a lien upon it. That, as we have seen, can make no difference. He is assignee of the judgment debtor, and has such rights in the premises as his grantor had, and no others. Severe denunciation has been indulged upon the harshness of the results that may flow from the rule adopted, but when rightly understood no disastrous consequences follow its application. Complainant had twelve months in which to redeem from the sale under the execution issued on the judgment that was a prior lien upon the property bought of the judgment debtor; and had he availed of that privilege, the title he obtained, whatever it was, would have been free from the lien if the junior judgment. Omitting to exercise the right secured to him by law that would have fully protected his interests in the property, he has no cause to complain of consequences that may flow from his own neglect. For some reason, satisfactory to himself, and it is not necessary to the decision to inquire what it may have been, he chose to take an assignment of the certificate of sale to himself. That was no redemption of the property, and defendant could rightfully redeem the property under the statute; and having acquired a title in that way, it is superior to all others and must prevail. The decree will be affirmed. Decree affirmed.